Stevens, J.
(dissenting). I find myself nnahle to agree with the majority holding. My Brethern concede that a passenger “should inquire before embarking upon a train whether it will stop at a place to which he has purchased his ticket,” yet they say:
“The servants of a railroad company are not relieved of all duty in this connection toward a passenger who has mistakenly embarked upon a train not scheduled to- stop at the place to which he has purchased a ticket. They should inform him of that fact upon the discovery thereof.”
Appellee in his own testimony says that when he purchased the ticket “there wasn’t any conversation at all” with the ticket agent, or with any other agent or employee of the railroad company, at Duncan, where he hoarded the train. The ticket itself gave appellee notice that it was good “on train scheduled to stop at destination.” Appellee says he can read and write. The conductor simply punched his ticket and gave it hack to appellee, who had, according to his own testimony, no conversation with the conductor whatever. Appellee was therefore not misled by any statement hv or information derived from the conductor. This, therefore, is not a case where the passenger has been at all misled by any information given by the servants or employees of the railroad company, or by any well-known custom of the company. Admitting as true all the testimony on behalf of the plaintiff, a case is presented where the passenger embarked upon a fast train which he thought would stop at his destination, but which, in fact, by the1 undisputed testimony did not stop at this little station.
*270It appears to be conceded by appellant that the ticket in question would entitle appellee to ride on the fast train as far as Rolling Fork, the first stop before reaching Hardee, but that by the terms of the contract of carriage the passenger must there “transfer to local train.” Indeed, this is the contract as shown on the face of the ticket. Under this contract there could be no criticism of the conductor for simply punching the ticket and handing it back to the passenger. The natural presumption from this act of the conductor is that the conductor recognized the right of appellee to transportation as far as Rolling Fork; and he returned the punched ticket to appellee in order that the latter might later use it on the local train. The passenger in this case did not, according to his statement, inform the conductor that he expected to remain on the fast train the entire journey. The conductor, therefore, was certainly not called upon to volunteer any information. I do not understand how the passenger could be finder the duty of inquiring and knowing his destination, and whether the .train upon which be seeks passage, under the'rules and regulations of the railroad .company, stops at such destination, and at the same time a similar duty should rest upon the servánts of the railroad company to ascertain whether the passenger knows what he is about and understands his duty in the premises. In other words, the duty could not rest upon both; if so, the railroad company would be under obligation to detail a guardian for many passengers.
Our own court is fully committed to the holding that railroad companies “are permitted to establish their own depots, or stations, and to arrange their own schedules for the safe and proper movement and management of their trains,” and that “to allow the caprice, or the wish, or even the seeming necessity, of an individual to procure stoppages of trains at unaccustomed points, and to disarrange the schedule fixed for their predetermined and regular movement, would be to permit, not only vast *271property interests, but human lives, as well, to be certainly and recklessly put in peril.” Wells v. A. G. S. R. R. Co., 67 Miss. 24, 6 So. 737. The passenger “must ascertain the train in which he is to go, . •. . its stopping stations, his right to get off and get on, to resume his trips,” etc. Dietrich v. Penn. R. Co., 71 Pa. 432, 10 Am. Rep. 711.
“It is the duty of a person, about to take passage on a railroad train, to inform himself when, where, and how he can go, or stop, according to the regulations of the . . . company.” Atchison, etc., R. Co. v. Gants, 38 Kan. 608, 17 Pac. 54, 5 Am. St Rep. 780; Railroad Co. v. Swarthout, 67 Ind. 567, 33 Am. Rep. 104; McRae v. Railroad Co., 88 N. C. 526, 43 Am. Rep. 745; Schiffler v. Railway Co., 96 Wis. 141, 71 N. W. 97, 65 Am. St. Rep. 35, and note; Johnson v. Railroad, 46 N. H. 213, 88 Am. Dec. 199; Railroad Co. v. Bartram, 11 Ohio St. 457; Beauchamp v. Railroad, 56 Tex. 239; Carter v. Railway Co., 75 S. C. 355, 55 S. E. 771; Duling v. Railroad Co., 66 Md. 120, 6 Atl. 592; Logan v. Railroad Co., 77 Mo. 663; Plott v. Railway Co., 63 Wis. 511, 23 N. W. 412; Railroad Co. v. Miles, 100 Ky. 84, 37 S. W. 486; Railroad Co. v. Bell, 39 Tex. Civ. App. 412, 87 S. W. 730; Scott v. Railway Co., 144 Ind. 125, 43 N. E. 133, 32 L. R. A. 154; Railway Co. v. Lightcap, 7 Ind. App. 249, 34 N. E. 243.
• “When a person purchases a ticket, he should ascertain whether the train will only stop at the principal stations, or at all of them, before he gets on a passenger train; and were he to get on one which was not accustomed to stop at the station to which he desired to go, he would not, without an agreement to stop, have any right to insist upon the company’s changing the course of their business for his accommodation. The requisite information can always be had from the agent when the .ticket is purchased, and it is but reasonable to require passengers to obtain the in formation, and to act upon it.” Chicago, etc., R. Co. v. Randolph, 53 Ill. 510; 5 Am. Rep. 60.
*272This doctrine is fully recognized in the case of Railroad Co. v. Rodgers, 80 Miss. 200, 31 So. 581. As to this the decisions are practically in accord.
In the instant case, therefore, appellee was not hy his. contract of carriage entitled to passage on this limited train from Rolling Fork to Hardee, and having declined or being unable to pay his fare from Rolling Fork to the next regular stopping place of said train, the conductor had the right, properly exercised, to eject appellee at any reasonably safe place beyond Rolling Fork. Appellee had the right to the better accommodations provided by this fast train as far as Rolling Fork; and to-that point, he was. not, in any sense- of the word, upon the wrong train. And in the absence of anything to indicate that the passenger had failed to inform himself, the conductor was not called upon to assume that appellee was ignorant of the schedule and movements of this particular train. I cannot, therefore, concur in the holding of the majority that the servants of the railroad company in this instance were called upon to volunteer to appellee any information whatever until after the train left Rolling Fork Railroad Companies, especially those doing-an interstate business, are called upon to provide limited trains making few stops, to transport in the shortest possible time the United States mails and express, as well as passengers; and this is a question in which the public is more vitally interested than railroad companies. It would be an easy matter for any passenger to feign ignorance of a fast train schedule, and by remaining upon such a train force it to stop at any flag stop, or small station, and thereby completely disorganize and plunge into reckless and dangerous chaos the movements and schedules of all important railroads.
“If it is understood by the public that the duty is on the traveler to inquire as to all such reasonable regulations as it may be important for him to know, we think there will result less inconvenience than from any holding of the law that tends to relieve the traveler from the *273duty of inquiry as to a part of such matters of regulation.” Johnson v. Railroad Co., supra.
It cannot he contended that the mere taking up of a ticket in this case constituted a special agreement.
‘ ‘ Should a person get on such a train, without the consent of the employees of the road, the taking up of his ticket merely, without an agreement to stop at the desired station, would not amount to an undertaking by the company to put him off at that place. ” C. & A. R. R. Co. v. Randolph, supra.
This contention was made in the case of Wells v. A. G. S. R. R. Co., supra, where the passenger paid fare to the conductor, and where a stronger case was presented for such holding than is here presented by the mere punching of appellee’s ticket and returning it to him without comment.
The ease of Plott v. C. & N. W. R. R. Co., 63 Wis. 511, 23 N. W. 412, is cited by my Brethern as authority that a duty rests upon the servants of a railroad company to inform the passenger of the fact that the train does not stop at the place to which he has purchased a ticket. I do not think the facts in the Plott Case call for any such holding by the court. The facts in that case were that an officer of the railroad company did in fact notify the passenger at and before she left the junction of Elroy; and upon such information the passenger left the train at said junction before reaching her destination. All the court intended to say, therefore, on this subject, was that the railroad company had fully discharged its duty to the passenger; and the same opinion states:
“It is also held that it is the duty of the passenger to ascertain for himself whether the train upon which he takes passage will carry him and put him off at the destination to which he wishes to be carried,” and “in order to entitle the plaintiff to íecover damages in this action, it was incumbent on her to prove that she had either by express contract with some employee or agent of the companies, authorized to make the same, or ac*274■cording to the rules and regulations of the companies, the right to be carried from St. Paul to Wonewoc on the ■same train on which she took passage at St. Paul. This, we think, she failed to prove upon the trial. The jury have found that the train on which she took passage did not ordinarily stop at Wonewoc, and the proof given on the trial that it had before that time occasionally stopped there to permit passengers to leave the cars there did not estop the company from running its train in the ordinary way, and make it its duty to stop on this occasion.”
This case clearly placed the duty upon the passenger to inform himself, and fully sustains the views I have just expressed. The only duty resting on the servants cf railroad companies in this connection is negative— not by any information actually given to mislead the passengers.
I do not take issue, however, with the majority holding that appellee could only be ejected at a place that would be reasonably safe. This theory of the case justified the refusal of instructions 2 and 3, asked by appellant, but, in my judgment, rendered inapplicable and erroneous instruction No. 1, given for the plaintiff, as follows:
“The court instructs the , jury, that if they believe from 'the evidence that plaintiff bought a ticket at Duncan, Miss., on the 9th day of January, 1913', entitling him to transportation to Hardee, Miss., a short while before the arrival of one of defendant’s trains, going from Duncan to Hardee, and that plaintiff thereupon took passage on the said passenger train of the defendant company, enroute to Hardee, his destination, and that after leaving Bolling Fork, a station on defendant’s line of railroad, the agents, servants, and employees of said defendant company forcibly ejected plaintiff from said train at midnight, at a point which was not a station on the line of said defendant’s railroad, and before he reached his des*275'tination aforesaid, then they will find for the plaintiff and assess his damages,” etc.
This instruction does not squarely present this issue .just mentioned, hut seems to rely upon the absolute right of appellee to be transported to his destination. The ..granting of this instruction is, in my judgment, reversible error. I think the cause should ’be reversed and remanded for a new trial on the issue as stated in the case of Jackson v. Railroad Company, 76 Miss. 703, 25 So. 353:
‘ ‘ Whether, at the time and place and under the circumstances, the right of ejection in this instance was properly exercised. ’ ’